The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The following is an examiner’s statement of reasons for allowance: the prior art fails to show or fairly suggest a video processing method utilized in a video processing system, the video processing system including a transmission terminal for generating an input video, a video processor, and a receiving terminal for receiving an output video, having the combination as claimed, including the steps of determining, switching, inserting, and stopping outputting, as recited in claim 1.    The prior art also fails to show or fairly suggest a video processor utilized in a video processing system, the video processing system including a transmission terminal for generating an input video and a receiving terminal for receiving an output video, having the combination as claimed, including a signal instability detecting module, a video masking processing controller coupled to the signal instability detecting module, an input signal tracking module coupled to the video masking processing controller, a mute screen generator coupled to the video masking processing controller, a general control packet inserting module coupled to the video masking processing controller, and an output signal transmitter coupled to the video masking processing controller, as recited in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sherrie Hsia whose telephone number is (571)272-7347. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Any response to this action should be mailed to:

Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Or faxed to:
		(571) 273-8300

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Customer Service Office whose telephone number is 571-272-1000.




/SHERRIE HSIA/Primary Examiner
Art Unit 2422                                                                                                                                                                                                        



SH
August 27, 2022